Appeal from an award of the State Industrial Board, noticed August 26, 1938. Claimant was engaged in repairing a truck owned by him, at the World’s Fair grounds at Flushing, where the Alert Contracting Co., Inc., had a contract for moving dirt and ashes. Claimant reported, with his truck, at eight o’clock in the morning and worked until four-thirty in the afternoon, in drawing materials, as his truck was loaded, and dumping them as directed. The claimant was to receive a fixed sum for his work and his truck, from which an amount was deducted by the company to pay for compensation insurance to comply with the Workmen’s Compensation Law and for its own protection. In its first report of injury the company described claimant as “ Hired Truck Driver,” and stated that was his regular occupation, and that he received wages at eighty-seven and one-half cents per hour, seven dollars per day, and thirty-five dollars per week, of five days. It is clear that the claimant was under the control of the company during the hours of work. The evidence justified the Btoard in holding that the claimant was an employee and not an independent contractor. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ.